                  Case 1:18-bk-10668-MT                 Doc 45 Filed 10/09/18 Entered 10/09/18 17:35:39            Desc
                                                         Main Document     Page 1 of 8


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street
                       3   Suite 1550
                           Santa Ana, CA 92705-4067
                       4   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       5
                           Attorneys for Secured Creditor
                       6   Trinity Financial Services, LLC

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                   10                                             SAN FERNANDO VALLEY
                   11

                   12      In re:                                             Case No. 1:18-bk-10668-MT

                   13      ANGELA FLORES TOLEDO,                              Chapter Number: 13

                   14                               Debtor,                   SECURED CREDITOR TRINITY
                                                                              FINANCIAL SERVICES, LLC’S OBJECTION
                   15                                                         TO CONFIRMATION OF SECOND
                                                                              AMENDED CHAPTER 13 PLAN
                   16
                                                                              [CONFIRMATION HEARING]
                   17
                                                                              DATE: 10/23/18
                   18                                                         TIME: 9:30 am
                                                                              ROOM: 100
                   19

                   20               TRINITY FINANCIAL SERVICES, LLC (“Trinity”) hereby objects to confirmation of

                   21      the Debtor’s proposed Second Amended Chapter 13 Plan [Docket No. 40] (the “Plan”) in the

                   22      above-referenced matter. This objection is based on the authorities cited herein and on such

                   23      additional submissions and argument as may be presented at or before the confirmation hearing.

                   24      In support of its Objection, Trinity respectfully states as follows:

                   25      I.       INTRODUCTION

                   26               Despite filing multiple amended Chapter 13 Plans in this case, the Debtor still fails to

                   27      address the basic issues preventing confirmation of the Plan. The Debtor schedules $2,400 a

                   28      month in income from rent contributors, yet she has filed nothing to support her claim that they
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4850-8337-6759 v1                                    OBJECTION TO CONFIRMATION OF THE
                                                                            -1-
  ATTO RNEY S AT LAW       06836-0113                                                SECOND AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT              Doc 45 Filed 10/09/18 Entered 10/09/18 17:35:39                Desc
                                                      Main Document     Page 2 of 8


                       1   are willing and able to fund the Plan for the required Plan period. For the reasons set forth herein,

                       2   the Court should deny confirmation of the Plan and dismiss this case.

                       3   II.      ARGUMENT

                       4            1.       The provisions of 11 U.S.C. § 1325 set forth the requirements for the Court to

                       5   confirm a Chapter 13 Plan. A reviewing court should confirm a plan only if it appears under all

                       6   circumstances that the plan has a reasonable likelihood of success. In re Craig, 112 B.R. 224,

                       7   225 (Bankr. N.D. Ohio 1990) (citing In re Anderson, 28 B.R. 628, 630 (Bankr. S.D. Ohio 1982).

                       8   The burden is on the debtor to demonstrate that the plan meets the conditions essential for

                       9   confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re Warren), 89 B.R. 87, 93 (B.A.P.

                   10      9th Cir. 1988). For the reasons detailed herein, the Debtor fails to meet this burden.

                   11               2.       “The Debtor bears the burden of proof in establishing his ability to make the

                   12      payments needed under the plan, and must provide sufficient factual basis for the Court to

                   13      determine both the regularity and stability of his income.” In re Porter, 276 B.R. 32, 38 (Bankr.

                   14      D. Mass. 2002).

                   15               3.       Chapter 13 plans that require contributions from non-debtors to achieve feasibility

                   16      are “disfavored.” In re Deutsch, 529 B.R. 308, 312 (Bankr. C.D. Cal. 2015) (denying

                   17      confirmation of a plan relying on contributions by the debtor’s cohabiting significant other). In

                   18      general, to approve a plan calling for family contributions, courts require “a firm commitment by

                   19      the family member to make the contributions and a long and undisputed history of providing for

                   20      the debtor.” In re Mercer, No. 2:14-BK-31175-TD, 2015 WL 5735810, at *1 (Bankr. C.D. Cal.

                   21      Sept. 29, 2015). Courts have also observed that, “as a general proposition, gratuitous payments to

                   22      a debtor by his relatives do not constitute regular income.” In re Campbell, 38 B.R. 193, 196

                   23      (Bankr. E.D.N.Y. 1984). A court may permit exceptions where the contributions come from a

                   24      non-debtor spouse, pursuant to a contractual or legal obligation, or where there has been a history

                   25      of regular payments. Id.

                   26               4.       In this case, none of the exceptions apply. The Debtor has not provided sufficient

                   27      evidence that her Chapter 13 Plan is feasible. There are no declarations on file from the Plan

                   28      contributors explaining who they are, how long they have contributed funds to the Debtor, how
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4850-8337-6759 v1                                    OBJECTION TO CONFIRMATION OF THE
                                                                             -2-
  ATTO RNEY S AT LAW       06836-0113                                                SECOND AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT              Doc 45 Filed 10/09/18 Entered 10/09/18 17:35:39               Desc
                                                      Main Document     Page 3 of 8


                       1   they manage to afford the payments, or whether they plan to continue. The haphazard expense

                       2   schedules the Debtor filed—including such figures as $200 a month for food and housekeeping,

                       3   $50 for transportation, and $0 for most expense categories—show that the Debtor’s schedules

                       4   have little or no truth to them. Creditors need more evidence as to the feasibility of the Plan and

                       5   the consistency of the Debtor’s income. The Debtor may not simply make up numbers as she

                       6   goes along. See In re Antoine, 208 B.R. 17, 19 (Bankr. E.D.N.Y. 1997) (contributions by family

                       7   members do not, as a general rule, constitute regular income, and confirmation has been denied to

                       8   plans premised on such payments to the debtor where there was no history of such payments and

                       9   they were only promised on as “as needed” basis).

                   10               5.       Based only on the filed income schedules, the Debtor has submitted no evidence of

                   11      the required “long and undisputed history of providing for the debtor.” In re Mercer, 2015 WL

                   12      5735810, at *1. Further, Debtor’s counsel recently emailed counsel for Trinity to state that the

                   13      Debtor “has not filed tax returns for over 10 years.” See Exhibit 1. This admission by counsel is

                   14      strong evidence that the Debtor in fact does not receive regular rent in the amount of $2,400 a

                   15      month in order to fund the Plan.

                   16               6.       Because the Debtor has not provided any evidence of the feasibility of her Plan,

                   17      which relies entirely on hoped-for gratuitous contributions, confirmation should be denied and the

                   18      case either dismissed or converted to Chapter 7. See In re Porter, 276 B.R. at 38 (“this Court,

                   19      along with many others to have considered this issue, will always be reluctant to confirm a

                   20      Chapter 13 plan, whose feasibility depends so significantly upon contributions from family

                   21      members of a debtor, and where no legally binding obligation currently exists”).

                   22

                   23               ///

                   24

                   25               ///

                   26

                   27               ///

                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4850-8337-6759 v1                                    OBJECTION TO CONFIRMATION OF THE
                                                                             -3-
  ATTO RNEY S AT LAW       06836-0113                                                SECOND AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT             Doc 45 Filed 10/09/18 Entered 10/09/18 17:35:39                Desc
                                                     Main Document     Page 4 of 8


                       1   III.     CONCLUSION

                       2            The Debtor has not submitted any evidence of the feasibility of her Plan. Trinity submits

                       3   that denial of confirmation is appropriate. If the Court is not inclined to dismiss this case, Trinity

                       4   respectfully requests that the Plan not be confirmed as proposed.

                       5
                           Dated: October 9, 2018                              BURKE, WILLIAMS & SORENSEN, LLP
                       6

                       7
                                                                               By:
                       8                                                             Richard J. Reynolds
                                                                                     Rafael R. Garcia-Salgado
                       9                                                             Attorneys for Creditor
                                                                                     TRINITY FINANCIAL SERVICES, LLC
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4850-8337-6759 v1                                     OBJECTION TO CONFIRMATION OF THE
                                                                            -4-
  ATTO RNEY S AT LAW       06836-0113                                                 SECOND AMENDED CHAPTER 13 PLAN
     SANTA A NA
Case 1:18-bk-10668-MT   Doc 45 Filed 10/09/18 Entered 10/09/18 17:35:39   Desc
                         Main Document     Page 5 of 8




                        Exhibit 1
          Case 1:18-bk-10668-MT                     Doc 45 Filed 10/09/18 Entered 10/09/18 17:35:39                                        Desc
                                                     Main Document     Page 6 of 8



From:                                       Luke Jackson <luke@voklaw.com>
Sent:                                       Tuesday, May 01, 2018 5:27 PM
To:                                         Garcia-Salgado, Rafael R.; 'N. Stephen Vokshori'
Subject:                                    RE: Angela Flores Toledo, CACB 1:18-bk-10668-MT


Debtor is low-income and survives on government benefits, and therefore has not filed tax returns for over 10 years.

Luke D. Jackson, Esq.| VOKSHORI LAW GROUP | (213) 986-4323 | luke@voklaw.com

From: Garcia-Salgado, Rafael R. [mailto:RGarcia@bwslaw.com]
Sent: Tuesday, May 01, 2018 4:48 PM
To: N. Stephen Vokshori
Cc: luke@voklaw.com
Subject: RE: Angela Flores Toledo, CACB 1:18-bk-10668-MT

You have a statutory duty to do so if asked under Section 521.



Rafael R. Garcia-Salgado | Associate
1851 East First Street, Suite 1550 | Santa Ana, CA 92705-4067
d - 949.265.3413 | t - 949.863.3363 | f - 949.863.3350
rgarcia@bwslaw.com | vCard | bwslaw.com




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee named above. The
information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work product. Recipients should not file copies of
this email with publicly accessible records. If you are not the designated addressee named above or the authorized agent responsible for delivering it to
the designated addressee, you received this document through inadvertent error and any further review, dissemination, distribution or copying of this
communication by you or anyone else is strictly prohibited. IF YOU RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US
IMMEDIATELY BY TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.


From: N. Stephen Vokshori [mailto:stephen@voklaw.com]
Sent: Tuesday, May 01, 2018 4:47 PM
To: Garcia-Salgado, Rafael R.
Cc: luke@voklaw.com
Subject: RE: Angela Flores Toledo, CACB 1:18-bk-10668-MT

Great, glad you found it. Why are we sending you tax returns again?

N. Stephen Vokshori | VOKSHORI LAW GROUP | (213) 986-4323 | stephen@voklaw.com

From: Garcia-Salgado, Rafael R. [mailto:RGarcia@bwslaw.com]
Sent: Tuesday, May 1, 2018 4:46 PM
To: stephen@voklaw.com
Cc: luke@voklaw.com
Subject: RE: Angela Flores Toledo, CACB 1:18-bk-10668-MT

Oh, I see Luke Jackson sent me the appraisal. Please send tax returns. Thanks.

                                                                              1
                  Case 1:18-bk-10668-MT             Doc 45 Filed 10/09/18 Entered 10/09/18 17:35:39              Desc
                                                     Main Document     Page 7 of 8


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, California 92705-4067
                       3
                           A true and correct copy of the foregoing document entitled (specify):
                       4   CREDITOR TRINITY FINANCIAL SERVICES, LLC’S OBJECTION TO
                           CONFIRMATION OF DEBTOR’S SECOND AMENDED CHAPTER 13 PLAN
                       5   will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                       7   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                           court via NEF and hyperlink to the document. On (date) 10/9/18, I checked the CM/ECF docket
                       8   for this bankruptcy case or adversary proceeding and determined that the following persons are
                           on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                       9   below:
                               • Rafael R Garcia-Salgado        rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                   10
                                    nef@bwslaw.com,jgomez@bwslaw.com
                   11          • Gina Hiatt      gina.hiatt@spservicing.com
                               • Luke Jackson       bankruptcy@voklaw.com,
                   12               VokshoriSR75477@notify.bestcase.com;voklaw@ecf.courtdrive.com
                               • Nancy L Lee       bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
                   13          • Kelsey X Luu       ecfcacb@aldridgepite.com, kluu@ecf.inforuptcy.com
                               • Richard J Reynolds        rreynolds@bwslaw.com,
                   14
                                    psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                   15               nef@bwslaw.com;fcabezas@bwslaw.com
                               • Elizabeth (SV) F Rojas (TR)        cacb_ecf_sv@ch13wla.com
                   16          • United States Trustee (SV)       ustpregion16.wh.ecf@usdoj.gov
                               • Nima S Vokshori        stephen@voklaw.com,
                   17               voklaw@gmail.com;bankruptcy@voklaw.com;vokshorisr75477@notify.bestcase.com;vo
                   18               klaw@ecf.courtdrive.com

                   19                                                                           Service information continued
                                                                                            on attached page
                   20
                           2. SERVED BY UNITED STATES MAIL:
                   21      On (date) 10/9/18, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                   22      sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                   23      later than 24 hours after the document is filed.

                   24      Debtor:                                         Judge:
                           Angela Flores Toledo                            Honorable Maureen A. Tighe
                   25      13536 Beaver St.                                United States Bankruptcy Court
                           Sylmar, CA 91342                                Central District of California
                   26                                                      21041 Burbank Boulevard, Suite 324
                                                                           Woodland Hills, CA 91367
                   27
                                                                                                Service information continued
                   28                                                                       on attached page
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4850-8337-6759 v1                                  OBJECTION TO CONFIRMATION OF THE
                                                                           -5-
  ATTO RNEY S AT LAW       06836-0113                                              SECOND AMENDED CHAPTER 13 PLAN
     SANTA A NA
                  Case 1:18-bk-10668-MT               Doc 45 Filed 10/09/18 Entered 10/09/18 17:35:39             Desc
                                                       Main Document     Page 8 of 8


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date), _______ I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       6

                       7   10/9/18                  Bernadette C. Antle
                            Date                       Printed Name                                Signature
                       8

                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4850-8337-6759 v1                                  OBJECTION TO CONFIRMATION OF THE
                                                                           -6-
  ATTO RNEY S AT LAW       06836-0113                                              SECOND AMENDED CHAPTER 13 PLAN
     SANTA A NA
